Rebecca L.




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 15, 2015

                                       No. 04-15-00551-CV

                                Richard Matthew VILLARREAL,
                                           Appellant

                                                 v.

                                   Rebecca L. VILLARREAL,
                                            Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18202
                          Honorable Gloria Saldana, Judge Presiding


                                          ORDER
       The reporter’s record was due September 29, 2015, but was not filed. On October 13,
2015, the court reporter filed a notification of late record stating the record was not filed because
appellant has not paid or made arrangements to pay the reporter’s fee to prepare the record and
appellant is not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b).

        We order appellant to provide written proof to this court on or before October 26, 2015
that either (1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have
been made to pay the reporter’s fee, or (2) appellant is entitled to the record without prepayment
of the reporter’s fee. See id. R. 35.3(b). If appellant fails to respond within the time provided,
appellant’s brief will be due November 16, 2015, and the court will only consider those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See id. R.
37.3(c).

        We order the clerk of this court to serve a copy of this order on appellee (at both
addresses on file) and all counsel, including Laura Winget-Hernandez, who is still attorney of
record for appellee after this court denied her motion to withdraw.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court